Citation Nr: 0619367	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  97-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk





INTRODUCTION

The appellant was a member of the U.S. Navy Reserve during 
the period from February 1985 to August 1991.  He was called 
into active service from February 1991 through August 1991, 
during Operation Desert Storm; however, he was not shown to 
have served in the Southwest Asia Theater of operation.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

When the veteran's case was before the Board in March 2004 it 
was remanded to the RO for additional development of the 
record.  It was returned to the Board in July 2005 and 
remanded to the RO again in August 2005.  The case has since 
been returned to the Board and is now ready for appellate 
review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have engaged in actual combat 
with the enemy.

3.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was received in 
March 1996, prior to enactment of VCAA.  Thereafter, the RO 
provided notice letters in June 2001, June 2002, August 2003, 
May 2004 and June 2004 explaining the various requirement of 
VCAA.  The various letters informed the veteran why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letters specifically 
informed him of what he should do in support of the claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nichelson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held 
that upon receipt of an application for a claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Where applicable, the claimant must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because this claim is being denied, there is no further duty 
to notify the veteran of the Dingess requirements.

Factual Background and Analysis

There are three requirements that must be satisfied with 
sufficient evidence in order to establish a valid service 
connection claim for PTSD.  First, there must be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).  Second, evidence of a link, established 
by medical evidence, between the current symptoms and an in-
service stressor must be provided.  Finally, there must be 
credible supporting evidence demonstrating that the claimed 
in-service stressor occurred.  To satisfy these requirements, 
the veteran in this case claims he experienced three 
stressors while serving on the U.S.S. Independence during the 
period February 1991 through August 1991: (1) physical 
assault by shipmates (a "blanket party" initiation ritual); 
(2) assignment to duties for which he was not trained and 
that he was not physically able to perform; (3) verbal abuse 
from shipmates.  He also provides statements from doctors 
claiming that he meets the DSM-IV criteria for chronic PTSD.  
Despite the veteran's contentions, the Board concludes that 
there is insufficient evidence to satisfy the three 
requirements for a valid service connection claim for PTSD.

The Board's analysis begins with the third criterion which 
requires evidence indicating that the alleged stressors 
actually occurred.  In order to determine what type of 
evidence is sufficient to satisfy this requirement, relevant 
law compels the Board to make two initial determinations.  
First, the Board must determine whether the veteran engaged 
in combat while in service.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  If, however, there is no combat experience, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the instant case, the veteran's record does not show that 
he participated in combat.  His DD-214 does not reflect 
receipt of any medals indicative of combat service or show 
that the veteran served anywhere near combat during his 
active service.  Nor is the veteran claiming that his alleged 
in-service stressful experiences are the result of any 
participation in combat.  As the veteran's claimed stressors 
do not involve any participation in combat with the enemy, 
his lay statements, alone, are not sufficient to establish 
the occurrence of any in-service stressor.  Therefore, 
corroborating evidence is needed to support the claim for 
service connection.  See 38 C.F.R. § 3.304(f); Zarycki, 6 
Vet. App. at 98.

The Board must also determine whether the alleged stressor is 
a personal assault.    If a claim for PTSD is based upon 
personal assault, there are a number of types of                                                                      
evidence that may be considered in support of the claimed 
stressor incident even though the incident is not mentioned 
in the service personnel or medical records.  See M21-1, Part 
III, par. 5.14d; see also Cohen v. Brown, 10 Vet. App. 128 
(1997) and YR v. West, 11 Vet. App. 393, 399 (1998).  VA 
cannot deny a claim for PTSD that is based on an alleged in-
service personal assault without first advising the claimant 
of these alternative sources of evidence and giving the 
claimant an opportunity to provide such evidence or to advise 
VA where such evidence can be procured.  38 C.F.R. § 3.304(f) 
(3) (2003). 

While in service, the veteran in this case alleges that he 
was personally assaulted.  Therefore, the VA must advise the 
veteran that he can produce evidence from alternate sources 
to verify that the alleged stressor occurred.  In a May 2004 
letter, the VA advised the veteran of this opportunity and 
informed him of the types of evidence that would be 
acceptable.  The Board concludes that the VA met its 
obligation.  The Board will therefore review and consider 
evidence of the alleged stressors from any alternative 
sources found in the claims file.    

From these two determinations, the Board declares that the 
veteran must produce evidence beyond his lay statements to 
demonstrate that the alleged stressors occurred because he 
did not serve in combat.  The Board also acknowledges that 
valid evidence of a stressor may come from alternative 
sources.  With these two requirements in mind, the Board 
concludes that the evidence presented is inadequate to 
fulfill the third requirement for service connection for 
PTSD.  The veteran responded in June 2004, with vague details 
regarding his personal assault and other alleged incidents.  
The veteran's personal accounts of his stressful experiences 
while in the military are not independently supported and his 
account of events are unverifiable.  Beyond the statements 
made by the veteran, there is no evidence indicating that the 
alleged stressors occurred.  The Board finds, therefore, that 
the claim is not supported by corroborating evidence showing 
that the veteran experienced an in-service stressor.

The second criterion, which requires evidence to demonstrate 
that there is a link between the events and the veteran's 
current symptoms, is similarly not fulfilled.   The only 
evidence of a link in the record is the veteran's statements.  
Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to incidents during service.

Finally, the requirement of a valid PTSD diagnosis is left 
unsatisfied as well.  The claims file contains multiple 
diagnoses of PTSD.  However, the diagnoses are based on the 
veteran's reported history that is not supported by any 
corroborating evidence.  Because the diagnoses are based on 
reported history, rather than documented history, the medical 
is not probative for the purpose of adjudicating the 
veteran's claim for service connection for PTSD.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the veteran's recitation of service history, and 
not his documented history, is not probative).  The Board 
also notes that the veteran was not diagnosed with PTSD 
during his two VA examinations.  On the June 1995 
examination, the examiner stated that the veteran "has some 
elements of PTSD but does not fulfill DSM-IV criteria for 
this diagnosis.  In particular there is no evidence that he 
experienced an event that is outside the range of usual human 
experience."

In summary, the evidence is insufficient to show that the 
veteran served in combat, and his claimed personal assault 
stressors are not corroborated by credible supporting 
evidence.  In addition, because his claimed stressors are not 
corroborated, a substantiated diagnosis of PTSD which could 
be related to a service event has not been established.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claim for service connection, such statue is not for 
application in this case.


ORDER

Service connection for PTSD is denied.


_____________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 



